COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-13-00370-CR


JOHNATHAN EUGENE COOPER                                                   APPELLANT

                                           V.

THE STATE OF TEXAS                                                               STATE


                                        ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                        ----------

                          MEMORANDUM OPINION1

                                        ----------

      On August 13, 2013, we sent appellant Johnathan Eugene Cooper a letter

stating that the trial court’s certification of his right to appeal states that this is a

plea-bargain case and that he has no right of appeal.            See Tex. R. App. P.

25.2(a)(2). We instructed Cooper or any party desiring to continue the appeal to

file a response by August 23, 2013, showing grounds for continuing the appeal or


      1
       See Tex. R. App. P. 47.4.
the appeal may be dismissed. See Tex. R. App. P. 25.2(d), 44.3. Cooper filed a

response,2 but it did not show grounds for continuing the appeal.

      The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written

motion filed and ruled on before trial or after getting the trial court’s permission to

appeal. Tex. R. App. P. 25.2(a)(2). There is no exception for an adverse ruling

on a motion for new trial. See Estrada v. State, 149 S.W.3d 280, 282 (Tex.

App.—Houston [1st Dist.] 2004, pet. ref’d) (op. on reh’g). In this case, the trial

court certified that this is a plea-bargain case and that the defendant has no right

of appeal. Without a certification from the trial court reflecting a right to appeal,

we must dismiss the appeal. See Tex. R. App. P. 25.2(d).

      Because Cooper has no right of appeal from his plea bargain, we dismiss

his appeal for want of jurisdiction. Furthermore, we deny Cooper’s motions for

extensions of time to file an additional response to our August 13, 2013 letter.


                                                     PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 19, 2013


      2
      Cooper titled his response “Grounds For Continuing Appeal (in part),” and
he has since filed two motions requesting an extension of time to further his
response.


                                          2